Mindy Hoffer appeals from a judgment of a single justice of this court denying her request for leave to file late a complaint for judicial review of an order of the Board of Registration in Medicine (board), suspending her license to practice medicine.1 While this appeal was pending, the board entertained two petitions filed by Hoffer to stay her suspension. The board ultimately denied those petitions, and Hoffer has filed a new complaint in the county court challenging that denial. That matter remains pending. The board has moved to dismiss this appeal as moot, in light of the subsequent actions of the board. Hoffer has submitted a letter assenting to the dismissal, stating, in pertinent part: “I have decided that I can accept your closing my case in your court at this time.” We agree that the appeal is moot, and therefore dismiss it. See Commonwealth v. Grant, 455 Mass. 1022, 1023 (2010); Moe v. Sex Offender Registry Bd., 444 Mass. 1009, 1009-1010 (2005). We also decline Hoffer’s request to combine her pending matter in the county court with this appeal.

So ordered.


The board’s order from which Hoffer sought to appeal was one vacating a stay of an earlier suspension by the board. For simplicity, we refer to the order as one of suspension.